Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 – 20 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1 and 13 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including
“provide primary media content to a television receiver over a provider network in response to receiving a request for the primary content from the television receiver over the provider network, the primary media content configured for display on a display device in communication with the television receiver, the request for the primary content indicating a user identifier associated with the television receiver; 
select secondary media content from a plurality of secondary contents automatically based on the providing the primary media content and based on the user identifier, the secondary media content associated with transferrable data; 
direct the television receiver to display the secondary media content on the display device concurrent with displaying the primary media content; 
receive, from the television receiver, a request for the transferrable data generated by the television receiver responsive to receiving input from a paired wireless input device, the paired wireless input device paired with the media device, the input indicating an interaction by a user with the display of the secondary media content; 
provide the transferrable data for display to the user via an unpaired device in response to receiving the request for the transferrable data, the unpaired device identified via a remote server request based on the user identifier, the unpaired device not in direct communication with the television receiver and not paired with the television receiver, and not paired with the paired wireless input device; and 
receive a communication from the unpaired device corresponding to a transaction by the user initiated via the unpaired device responsive to the transferrable data.”

The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims.
	Examiner has previously presented (see Non-final Office Action mailed December 22, 2021) that Bhatnagar generally teaches a content delivery subsystem with enhanced interactive content (Abstract) which provides user with access to additional information and functionality that is related to the media content, ([0037] – [0038]).  Interactive content is displayed with the media content and can be accessed with the remote control, ([0085] – [0086]).  But Bhatnagar does not clearly demonstrate the unpaired device of the user not in direct communication with the television receiver.
	To supplement the teachings of Bhatnagar, Examiner has previously presented Malik as teaching Malik as teaching set-top box sending data to a remote system indicating an associated mobile device, or unpaired device, (Fig. 1 and [0026]).  The mobile device receives data related to advertisements, [0035] and [0068] – [0069]).  However, the combination of Bhatnagar and Malik does not clearly demonstrate the newly added limitations including the unpaired device not in direct communication with the television receiver and not previously registered with the television receiver.
	Examiner further presents Carney et al., US Pub. 2020/0356228 A1 as teaching a first screen device  presenting primary content and a second screen device which could display an app (Fig. 4H and [0060]). But Carney does not disclose four separate entities as claimed.  
	Additionally, the Examiner presents Oak et al., US Pub. 2017/0214961 A1 as teaching a system which includes one or more terminals and a set-top box (Fig. 3 and [0080]).  But Oak does not cure the deficiencies of the prior art.  Therefore, Claim 1 is considered allowable.	
Claim 13 is considered allowable for the same reasons stated above. The dependent claims 2 - 12 and 14 - 20 are allowed because they further limit independent claims 1 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carney et al., US Pub. 2020/0356228 A1 teaches a first screen device  presenting primary content and a second screen device which could display an app (Fig. 4H and [0060]).
Oak et al., US Pub. 2017/0214961 A1 teaches a system which includes one or more terminals and a set-top box (Fig. 3 and [0080]).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421